Citation Nr: 1013158	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1970 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is 
from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appellant requested a Travel Board hearing, but 
subsequently failed to appear for his requested hearing 
scheduled for March 2010.  He did not offer an explanation 
or request to reschedule his hearing.  Therefore, the 
Veteran's hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim for a left 
shoulder disorder, the Board finds that additional 
development of the evidence is required.  

A VA medical examination is needed to determine the etiology 
of the Veteran's left shoulder disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

His recent VA treatment records provide diagnoses of left 
shoulder tendonitis, bursitis and arthralgia.  Further, 
April 2008 magnetic resonance imaging (MRI) was interpreted 
to reveal degenerative changes.  Therefore, the Board does 
not dispute he has a current left shoulder disorder.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  

There is no medical opinion of record that etiologically 
links this current left shoulder disability to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

On the other hand, the Veteran has submitted sufficient 
evidence to meet the relatively low threshold of the third 
McClendon element.  There appears to be some competent and 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  See 
McClendon, 20 Vet. App. at 83.  
In that regard, his lay statements of pain, stiffness, 
numbness, and insomnia associated with his left shoulder are 
symptoms within the realm of the personal experience of lay 
persons.  He therefore provides competent evidence regarding 
the existence of those symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
His competency to make this claim must be distinguished from 
the weight and credibility of his lay testimony, which are 
factual determinations going to the ultimate probative value 
of this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

His statements of continuous symptoms since a waterskiing 
injury in the early 1980s have some basis in the record, and 
are therefore considered credible, at least for the limited 
purposes of establishing the need for a VA examination.  At 
the outset, there is evidence of left shoulder injury during 
his military service.  Specifically, service treatment 
records document that he injured his left shoulder in May 
1980 while opening a drawer, and subsequently injured his 
left shoulder again in July 1981 during waterskiing.  As a 
result of continued pain in his shoulder from that injury, 
he was diagnosed with chronic rotator cuff tendonitis in 
August 1981.  Another service treatment record (STR) in 
August 1981 provided a differential diagnosis of muscle 
strain in the left shoulder versus ligamentous strain.

Subsequent to these injuries, he continued to have 
intermittent complaints of left shoulder pain and other 
symptoms during much of the remainder of his service.  His 
STRs show he complained of recurrence of left shoulder pain 
in October 1981.  Subsequently, in February 1986, he was 
diagnosed and treated for a muscle strain, which included 
his deltoid and trapezius muscles.  Shortly afterwards, in 
March 1986, he complained of numbness and tingling in the 
left upper extremity.  October 1989 STRs show he complained 
of left arm numbness, recurrent over 10 years, with symptoms 
of several days duration.  He was diagnosed with recurrent 
left arm weakness and numbness.  At an October 1989 annual 
physical evaluation, the examiner objectively noted left arm 
numbness as a physical defect.  He then complained in 
October 1990 of muscle stiffness of the left arm, again with 
numbness and weakness.  He complained of a history of 
chronic shoulder pain in September 1991.  The Board 
acknowledges that a May 1995 physical examination report, in 
the year prior to his separation, was silent regarding 
defects in his left shoulder.  

However, shortly following separation, at a May 1997 VA 
compensation examination, he again complained of left 
shoulder pain, but only when lying on his left side.  
Notably, in a more recent personal statement, he asserted 
insomnia due to constant left shoulder pain, apparently 
since separation.  His VA treatment records from 2004-2008 
reflect continued treatment for left shoulder pain and 
sleeping problems, further corroborating the assertions of a 
continuity of symptoms dating back to an in-service injury 
in service.  

Consequently, the exact nature and etiology of the Veteran's 
left shoulder disorder remains unclear.  Overall, though, 
the Board finds that he has provided sufficient evidence in 
support of continuity of symptomatology of left shoulder 
pain to meet the relatively low threshold of the third 
McClendon element.  Therefore, he needs to be examined for 
further medical comment concerning whether his left shoulder 
disorder is possibly the result of left shoulder injury 
sustained or disease contracted during the course of his 
military service.  Based on the recent decision in McLendon, 
a remand for a VA examination and opinion is required to 
determine the precise nature and etiology of his current 
left shoulder disorder.  

Accordingly, the case is REMANDED for the following 
action: 

1.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current left 
shoulder disorder.  He is hereby advised 
that failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
and other history.  The examination report 
must state whether this review was 
accomplished.  

Based on a comprehensive review of the 
claims file, the examiner is asked to 
confirm whether the Veteran has a current 
left shoulder disorder.  If he does, 
then the examiner must also provide an 
opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current left shoulder 
disorder is related to the Veteran's 
military service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.	Then readjudicate the claim in light of 
the additional evidence.  If this claim is 
not granted to the Veteran's satisfaction, 
send him another SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration of this remaining 
claim.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


